DETAILED ACTION
This notice of allowance is responsive to the after-final consideration pilot request filed 09 August 2021.
Claims 1, 4, 7, 13, and 17 are amended. No claims have been added, cancelled, or withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vinay Sathe (Registration No. 55595) on 13 August 2021. Claims 1, 7, and 13 have been amended.
The application has been amended as follows: 

(Currently Amended) A computer-implemented method, implemented by at least one computing platform operating in a cluster-based parallel computing environment, comprising:
acquiring a plurality of records, each record having a corresponding number of attributes; 
identifying outliers in the plurality of records using labels generated from processing the plurality of records through a pipeline of deep learning models, wherein each deep learning model includes a set of unique instructions configured to output a unique numeric output, wherein a first set of numeric outputs of a first set of models are used as numeric inputs to a 
a first path comprising a first group of models, and 
a second path different from the first path and comprising a second group of models, wherein the second group includes at least one more model than the first group; and 
detecting anomalies in the first path and the second path using a probabilistic classifier based on the plurality of records and the labels, 
wherein the detecting anomalies in the first path and the second path includes identifying a data point that has an attribute value outside a threshold region, the threshold region surrounding a plurality of clusters determined by a clustering model of the pipeline of deep learning models.

(Currently Amended) A computer system comprising multiple processors in a parallel computing environment, the processors configured to perform operations of: 
acquiring a plurality of records, each record having a corresponding number of attributes; 
identifying outliers in the plurality of records using labels generated from processing the plurality of records through a pipeline of different deep learning models, wherein each deep learning model includes a set of unique instructions configured to output a unique numeric Appl. No. : 16/428,302output, wherein a first set of numeric outputs of a first set of models are used as numeric inputs to a second set of models, wherein the labels are a binary value based on pre-set threshold values, the binary value being one of true or false, and wherein the second set of models includes: 
a first path comprising a first group of models, and 

detecting anomalies in the first path and the second path based on the plurality of records and the labels,
wherein the detecting anomalies in the first path and the second path includes identifying a data point that has an attribute value outside a threshold region, the threshold region surrounding a plurality of clusters determined by a clustering model of the pipeline of deep learning models.

(Currently Amended) A computer-readable medium having code stored thereon, the code, upon execution, causing a processor to implement a method comprising: 
acquiring a plurality of records, each record having a corresponding number of attributes; 
identifying outliers in the plurality of records using labels generated from processing the plurality of records through an ensemble of different deep learning models, wherein each deep learning model includes a set of unique instructions configured to output a unique numeric output, wherein a first set of numeric outputs of a first set of models are used as numeric inputs to a second set of models, wherein the labels are a binary value based on pre-set threshold values, the binary value being one of true or false, and wherein the second set of models includes: 
a first path comprising a first group of models, and 
a second path different from the first path and comprising a second group of models, wherein the second group includes at least one more model than the first group; and 
detecting anomalies in the first path and the second path using a probabilistic classifier based on the plurality of records and the labels, 
wherein the detecting anomalies in the first path and the second path includes identifying Appl. No. : 16/428,302a data point that has an attribute value outside a threshold region, the threshold region surrounding a plurality of clusters determined by a clustering model of the ensemble of deep learning models.

Allowable Subject Matter
Claims 1-18, as amended in the Examiner’s Amendment, are allowed.
The following is an examiner’s statement of reasons for allowance.
None of the prior art of record discloses, alone or in combination, at least the following limitation or similar limitations recited in independent claims 1, 7, and 13 (emphasis added):
“…wherein the detecting anomalies in the first path and the second path includes identifying a data point that has an attribute value outside a threshold region, the threshold region surrounding a plurality of clusters determined by a clustering model of the pipeline of deep learning models.”

The closest prior art of record:
Elbasiony et al. (“A hybrid network intrusion detection framework based on random forests and weighted k-means,” 7 March 2013, Ain Shams Engineering Journal 4, pp. 753-762) (“Elbasiony”) is directed to anomaly detection based on random forests and weighted k-means and teaches a first and second path for detecting anomalies (Elbasiony, pp. 757-758, Section 4 and Figure 5). However, Elbasiony does not teach the claimed “threshold region surrounding a plurality of clusters determined by a clustering model of the pipeline of deep learning models.”
Rowe et al. (“Finding anomalous and suspicious files from directory metadata on a large corpus,” October 2011, 3rd International ICST Conference on Digital Forensics and Cyber Crime, 16 pages) (“Rowe”) is directed to classifying anomalous files and teaches superclusters, where “clusters … outside the superclusters will be anomalous” (Rowe, p. 9, Section 3.5). While Rowe teaches superclusters for anomaly detection and using the K-Means algorithm for clustering, it would not have been obvious to combine with both the first and second paths taught in Elbasiony: because Elbasiony teaches two separate paths, only one of which implements clustering, it would not be obvious to combine Rowe’s superclustering with the other of Elbasiony’s paths that does not involve clustering. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124